Title: To Benjamin Franklin from Jeremiah Terry, 7 January 1777
From: Terry, Jeremiah
To: Franklin, Benjamin


Sir.
Hotel de Luxembourg 7th. Jany. 1777
I set out from London the 2d. Inst. and arrived here about 4. o’Clock this Evening. My Principal Business is to learn a more Satisfactory account of my Countrymen in America, than I have been able to do in England, for which Purpose if you will Signify when you will be at leasure I will do myself the Honor to wait on you.In the meantime I remain with great respect Sir Your unknown Humble Servant
Jer. Terry
 
Addressed: His Excellency Benjn. Franklin
Notation: J. Terry 7 Jan 77.
